Citation Nr: 0943389	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-09 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a venereal 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
currently diagnosed genital herpes is not related to active 
duty service.


CONCLUSION OF LAW

Residuals of a venereal disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for residuals of a venereal disease, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the 
initial adjudication of the Veteran's claim, a July 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 491 (2006).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, service 
personnel records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During his December 
2007 hearing before the Board, the Veteran identified 
additional private medical treatment records from Dr. 
Frederick which have not been submitted or obtained.  In a 
March 2008 letter, the RO requested that the Veteran complete 
and return a VA Form 21-4142, Authorization and Consent to 
Release Information form for Dr. Frederick.  However, to 
date, the Veteran has not submitted an Authorization and 
Consent to Release Information form for Dr. Frederick.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
the duty to assist is not always a one-way street, and that 
the veteran cannot passively wait for help where he may or 
should have information that is essential in obtaining 
evidence).  In addition, in April 2008, the Veteran submitted 
a VA Form 21-4142, Authorization and Consent to Release 
Information form, for Dr. Reed and a private medical center.  
Despite three attempts, neither Dr. Reed nor the private 
medical center have responded to the RO's requests for copies 
of the Veteran's medical records.  Thus, the RO has made 
reasonable efforts to obtain the identified treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided with a VA examination in December 
2006 with regard to his claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  Although the Veteran disagreed with the 
December 2006 VA examiner's medical conclusion, the Veteran 
has not indicated that he found the December 2006 VA 
examination to be inadequate.  In addition, the Board finds 
that the December 2006 VA examination was more than adequate, 
as it was based on a review of the Veteran's claims file, an 
interview with the Veteran, and a physical examination of the 
Veteran.  Also, the December 2006 VA examiner provided 
supporting rationale for the conclusion that the Veteran's 
current genital herpes was not related to service.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board observes that the RO did not hold the 
Veteran's claims file for 30 days before forwarding it to the 
Board, as stated in the October 2009 supplemental statement 
of the case.  However, the Board finds that there has been no 
prejudice to the Veteran, as the Veteran's representative 
indicated in an October 2009 statement of accredited 
representative that there was no further argument, and during 
a November 2009 informal hearing presentation that there was 
no additional evidence to submit.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran contends that his current venereal disease is 
related to active duty service.  In various statements, the 
Veteran reported that he contracted chancre during service, 
and that he has had recurring problems with chancre since 
that time.  He noted that he has self-treated his chancre 
much of the time.  During his December 2007 hearing before 
the Board, the Veteran testified that his current venereal 
disease is etiologically related to the venereal disease that 
he had during service, because the growth that was manifested 
on his penis during service was still manifested today and 
was causing serious pain and other problems.  The Veteran 
noted that he was seen by Dr. Frederick, who told him that 
there was a connection between what he was treated for in 
service and what he had currently.  He stated that he thought 
there was one time that he sought treatment for his venereal 
disease immediately after service discharge, but noted that 
he did not continually seek treatment because he was told 
that "it was not related and it was not what [he] was saying 
it was."  He also stated that he told his employer of his 
venereal disease, and that since he was separated from 
service, his venereal disease was a chronic condition.  The 
Veteran also testified that the diagnosis that he currently 
maintains of genital herpes was the same thing that he 
manifested or contracted in service.

The Veteran's service treatment records reveal that he was 
treated for a venereal disease during service.  A November 
1950 treatment record reflects a clinical diagnosis of 
"'New' Chancroid, acute, glans of penis, due to Ducrey's B 
cillus."  Treatment included medication.  The Veteran's 
October 1951 separation examination was negative for any 
findings of venereal disease, and indicated that his skin was 
normal.  The October 1951 examination also specifically 
indicated that there was no venereal disease.

In November 1975, the Veteran underwent a VA examination.  
The examination report notes that the Veteran had a history 
of a chancre in 1951, but did not indicate any current 
venereal disease or that examination of the genitor-urinary 
system was abnormal.  The diagnosis was status post treatment 
for syphilis.  

VA treatment records from June 1975 through August 1975 and 
private medical treatment records from June 1973 through 
January 1975 are negative for any complaints of or treatment 
for a venereal disease.  

A July 1999 private treatment record reflects that the 
Veteran needed an evaluation, and that he had clustered 
vesicles consistent with herpes.

VA treatment records from September 2004 through November 
2006 reveal complaints of and treatment for venereal disease.  
In September 2004, the Veteran complained of a one month 
history of a painful penile ulcer.  The Veteran stated that 
he "had this intermittently-relating back to the service but 
has no records of this when he last checked . . . ."  The 
Veteran reported that he had not been sexually active for 
years.  Physical examination revealed a superficial isolated 
ulcer on the penile shaft measuring 0.8 centimeters.  The 
diagnosis was genital ulcer, and the differential diagnosis 
included genital herpes, syphilis, and chancroid.  In June 
2006, the Veteran complained of penile lesions.  The 
treatment record reflects that the Veteran was sent to a 
public health clinic, and that the Veteran reported that a 
swab was taken, but that he was unaware of the results.  A 
July 2006 addendum indicates that test results were received 
from the public health clinic, and that Chlamydia and 
gonorrhea tests were negative, but that a herpes culture was 
positive for herpes simplex virus.  The Veteran reported 
frequent outbreaks, variable between 2 to 6 per year, dating 
back to his active duty service.

In December 2006, the Veteran underwent a VA examination.  
The Veteran reported that he was treated for a sexually 
transmitted disease during service, and that he was treated 
only one time.  He also stated that he had no recurrence of 
the chancroid after service discharge.  He reported that he 
was recently diagnosed as having genital herpes.  He noted 2 
to 3 breakouts per year, and stated that when he had the 
first breakout of the chancroid, his initial symptom was a 
painful lesion on the penis.  He denied a recurrence of this, 
but noted that he had sores 2 to 3 times per year with the 
genital herpes.  Physical examination of the penis showed no 
active lesions.  There was some scarring present at the 
distal shaft of the penis.  The scar measured 0.3 
millimeters, and it was circular in appearance.  There was no 
pain or tenderness in the scar, and there was no adherence to 
underlying tissue.  The texture of the skin was regular, and 
there was no ulceration or breakdown of the skin.  There was 
no elevation or depression of the scar, and the scar was 
superficial.  There was no inflammation, edema, or keloid 
formation, and the color of the scar compared to the normal 
skin was hypopigmented.  There was no area of induration or 
flexibility of the skin in the area of the scar.  There was 
no limitation of motion or limitation of function caused by 
the scar.  The diagnoses were genital herpes currently 
asymptomatic and resolved chancroid.  After reviewing the 
Veteran's claims file and conducting an interview and 
physical examination of the Veteran, the VA examiner 
concluded that it was "more likely that the chancroid in the 
service is likely due to a separate acute venereal disease 
and unrelated to the current diagnosis of genital herpes."

VA treatment records from December 2006 through October 2008 
are negative for any complaints of or treatment for venereal 
disease.

In a January 2007 statement, the Veteran's sister reported 
that the Veteran told her that he had a venereal disease when 
he came home from service.  She also stated that she has 
taken him to the doctor for his venereal disease and for 
other problems.  She also noted that the Veteran had 
outbreaks of his venereal disease "quite often."

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of a venereal 
disease.  The evidence of record reflects a diagnosis of 
genital herpes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In addition, the Veteran's service treatment 
records show that he was diagnosed with and treated for a 
chancroid which was not noted on his separation examination 
approximately one year later.  Thus, there is evidence that 
the Veteran had a chancroid during active duty service.  See 
Hickson, 12 Vet. App. at 253.

However, there is no competent and probative evidence that 
the Veteran's current genital herpes is related to his 
military service.  See Hickson, 12 Vet. App. at 253.  The 
December 2006 VA examiner opined that the Veteran's current 
genital herpes was "unrelated" to service because "the 
chancroid in the service is likely due to a separate acute 
venereal disease."  Thus, the only medical opinion of record 
states that the Veteran's current genital herpes is not 
related to his military service.  See Hickson, 12 Vet. App. 
at 253.  The opinion was supported by rationale, and the VA 
examiner who provided the opinion reviewed the Veteran's 
claims file prior to preparing the opinion.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's genital herpes to service, 
despite his assertions that such a causal relationship 
exists.  This lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record for this 
disorder is over 47 years after his period of service ended.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The Veteran's statements are competent evidence as to what he 
observed, such as lesions, ulcers, and sores on his penis.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, the Veteran is not competent to establish 
the medical etiology of his current genital herpes.  
Specifically, the Veteran does not have the required 
specialized medical training and expertise to provide a 
competent opinion that his currently diagnosed genital herpes 
is the same venereal disease as his inservice chancroid, or 
that his current genital herpes is related to his inservice 
chancroid.  Further, the VA examiner reviewed all the 
evidence of record, to include the Veteran's statements of 
continuity of symptomatology, and based on that review, the 
clinical findings of the examination, and the medical 
evidence of record, concluded that the Veteran's current 
genital herpes was "unrelated" to his chancroid in the 
service, and that his inservice chancroid was "likely due to 
a separate acute venereal disease."  See Barr, 21 Vet. App. 
at 307 (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  

Moreover, the Veteran's statements regarding the continuity 
of his venereal disease symptomatology since service 
discharge are inconsistent with the other evidence of record, 
and are also inconsistent with one of his own statements of 
record.  Although the Veteran has provided statements and 
testimony that he has had symptoms of a venereal disease 
since service discharge, the first postservice medical 
evidence of any treatment for a venereal disease was in June 
1999.  Thus, there is a lack of contemporaneous medical 
evidence showing complaints of venereal disease since service 
discharge.  In addition, the Veteran has provided 
inconsistent statements with regard to the continuity of his 
symptoms.  During his December 2006 VA examination, the 
Veteran reported that after service discharge he had no 
recurrence of the chancroid that he had during service or of 
the chancroid symptoms, which included a painful lesion on 
his penis.  He also reported that his symptoms of genital 
herpes included sores with pain, burning, and tingling.  
Thus, by the Veteran's own statement, his current symptoms of 
genital herpes are different that his inservice symptoms of 
chancroid.  Moreover, this statement is inconsistent with the 
Veteran's other statements of record, in which he stated that 
he had the same symptoms of venereal disease since service 
discharge.  For the foregoing reasons, the Board does not 
find the Veteran's statements regarding continuity of 
symptomatology to be credible.  See Buchanan, 451 F.3d 1331, 
1336-37 (2006) (noting that the Board must determine whether 
lay evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical 
evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board 
acknowledges the statement provided by the Veteran's sister 
in January 2007, but that statement does not reflect that the 
Veteran continuously complained to her of symptoms of 
venereal disease since service discharge.  Accordingly, as 
there is no competent and probative evidence that the 
Veteran's current genital herpes is related to his inservice 
chancroid, service connection for residuals of a venereal 
disease is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for residuals of a venereal disease is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


